Citation Nr: 1046473	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-31 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1962 to September 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 2007 
rating decision of the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2010, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  At 
the hearing, the Veteran sought, and was granted, a 60 day 
abeyance period for the submission of additional evidence.  That 
period of time has lapsed; no additional evidence was received.  
In February 2010 the Board received additional evidence with a 
waiver of RO consideration.  In March 2010, the Board sought an 
advisory medical opinion from the Veterans Health Administration 
(VHA); thereafter, a clarifying VHA opinion was sought.  


FINDING OF FACT

The evidence is in relative equipoise regarding whether the 
Veteran's tinnitus is causally related to his service/exposure to 
noise trauma therein.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service 
connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  However, inasmuch as the benefit sought is being granted, 
there is no reason to belabor the impact of the VCAA on this 
matter; any notice defect or duty to assist omission is harmless.  

B. Factual Background

The Veteran's DD Form-214 reflects that his service occupational 
specialty was automatic flight control systems 
specialist/aircraft repairman.  He is also shown to have received 
flight training.

On July 1962 service entrance examination the Veteran's ears were 
normal on clinical evaluation.  The examination report is silent 
regarding tinnitus.  

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to tinnitus.  

On July 1966 service separation examination the Veteran indicated 
that he had "ear, nose or throat trouble" and "hearing loss."  
His ears were normal on clinical evaluation.  The examiner noted 
that the Veteran had hearing loss in the right ear in 1966 with 
no treatment.  The examination report is silent for complaints of 
tinnitus.  

A November 2005 treatment record from J.W.M., D.O. notes that the 
Veteran presented with a six week history of complaints of a 
constant sound in the left ear, and was treated with antibiotics 
-with no effect.  It was noted that he had a history of being 
exposed to airplane engines in the Air Force, and that he was a 
police officer for 22 years.  The diagnosis was tinnitus; Dr. 
D.O. did not offer an opinion regarding the etiology of the 
tinnitus. 

On December 2007 VA examination, the Veteran reported that he had 
constant tinnitus in his left ear (heard initially in 1963, but 
then it went away and returned in 2005).  The examiner noted that 
the Veteran was exposed to substantial noise trauma working on B-
52 bombers in service.  She noted that the Veteran worked as a 
police officer for 22 years and had noise exposure from 
qualifying annually with hearing protection.  She noted that the 
Veteran's reported history of tinnitus was not a typical pattern 
of tinnitus resulting from noise exposure.  She opined, in 
essence, that the Veteran's tinnitus was unrelated to noise 
trauma in the military.  

In a January 2008 statement, the Veteran stated that he did not 
have much exposure to noise as a police officer, and had never 
fired his gun without ear protection over his 22 year police 
career.  He asserted that any postservice exposure to noise was 
with hearing protection, and had nothing to do with his tinnitus.

In a September 2008 statement the Veteran asserted that his only 
exposure to excessive levels of noise was in the Air Force; that 
his private physician had indicated that the Air Force was the 
only place he could have damaged his ears; and that such damage 
could manifest itself 40 years after exposure. 

In a November 2008 addendum to her report of the December 2007 VA 
examination, the examiner noted that there was no mention of 
tinnitus in the Veteran's medical records; she opined that the 
Veteran's tinnitus was not a result of his exposure to noise in 
the military.  She noted that the Veteran reported he first heard 
tinnitus in 1963; that it went away; and that he did not have 
tinnitus again until October 2005.  She reported that this fact 
pattern (of tinnitus not being manifested for over 40 years) was 
not typical for tinnitus due to noise exposure.  She concluded 
that if the Veteran's tinnitus had been caused by noise trauma in 
the military, he would have had it continuously since 1963. 

In testimony at the January 2010 Travel board hearing the Veteran 
related (in essence) that he had periodic noise in his ear during 
the interim between service and 2005 but that such was not a 
problem sufficient to require seeking treatment prior to 2005.  
He requested an abeyance period to secure a medical opinion in 
support of his claim.  He was granted a 60 day abeyance period 
for that purpose.

In a January 2010 letter J.C., D.O. noted that he had been 
treating the Veteran for tinnitus and that it was more likely 
than not that his tinnitus was due to his time in service.  He 
noted that the Veteran's medical history dated "October 16, 
1944" [sic] clearly stated that he had hearing loss and that it 
was most likely due to prolonged jet noise.  

In a May 2010 response to the Board's request for a VHA medical 
advisory opinion D.E.M., M.D. (an otolaryngologist) noted the 
Veteran's history of flight line noise trauma, and that 
unilateral or bilateral tinnitus is present in 30 percent of 
individuals over age 60 with or without a history of noise 
exposure.  He opined that the "exceedingly long interval (40 
years) between veteran's noise exposure and development of his 
tinnitus leads me to the opinion that, it is overwhelmingly 
unlikely that the noise exposure is causally related to the 
patient's tinnitus developing in 2005."

In a November 2010 response to the Board's request for 
clarification of the May 2010 VHA opinion, S.L.B., Au.D. 
expressed disagreement with the premise that tinnitus due to 
military service would be constant since separation (pointing to 
the possibility of non-disturbing tinnitus).  He opined that it 
is "at least as likely as not (50/50 probability) that veteran's 
hearing loss was the result of military noise trauma."  He 
further opined that the Veteran's tinnitus was related to his 
hearing loss.

In another November 2010 response to the Board's request for 
clarification of the May 2010 VHA opinion, M.M.C., M.D. (an 
otolaryngologist) expressed agreement with the May 2010 VHA 
opinion (and with the opinion of the December 2007 VA examiner), 
noting no complaints of tinnitus during service and an interval 
of onset of 44 years post-service.  She added that noise induced 
hearing loss did not typically have a pattern of 44 years delayed 
onset and was typically noted at the time of exposure.  She 
additionally expressed disagreement with the January 2010 opinion 
of J.C., D.O. as the opinion was based solely on a history 
provided by the Veteran and his current symptoms, without the aid 
of medical records showing the delayed onset of tinnitus.  




C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran alleges he has tinnitus as a result of exposure to 
noise trauma in service.  As tinnitus is a disability capable of 
lay observation (the diagnosis is essentially established on the 
basis of subjective complaints), and there is no reason to 
question the Veteran's credibility, it is reasonably shown that 
he has tinnitus.  By virtue of his service he was exposed to 
noise trauma (on the flight line) in service.  However, as 
tinnitus was not noted in service, service connection for such 
disability on the basis that it became manifest in service and 
persisted is not warranted.  

The Board observes that it finds no reason to question the 
credibility of the Veteran's account that he noted the onset of 
tinnitus in service; that the tinnitus faded; and that it 
returned in 2005.  The question remaining for resolution is 
whether the Veteran's acknowledged current tinnitus is related to 
his remote exposure to noise trauma in service (and the brief 
period of tinnitus therein).  

The basic facts, outlined above, are not in dispute.  What 
remains is a medical question.  There are conflicting medical 
opinions by designated VA medical experts in this matter.  The 
opinions pro and con provide persuasive rationale that points to 
differing factors.  Consequently, the medical evidence supporting 
the Veteran's claim and against the claim is in relative 
equipoise.  Resolving reasonable doubt in the Veteran's favor as 
the Board is required in such situations, the Board concludes 
that service connection for tinnitus is warranted.   See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


